 202DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal229, International Brotherhood of ElectricalWorkers,AFL-CIOandNortheastern School District and NortheasternYorkCounty School BuildingAuthorityand A.B. Seifert &Son, Inc.andJohn E.Fullerton,Inc.Case No. A 0-60. August23, 1963ADVISORY OPINIONThis is a petition filed by Local 229 of the International Brotherhoodof ElectricalWorkers, AFL-CIO, herein called the Petitioner, for anAdvisory Opinion in conformity with Section 102.98 and 102.99 of theBoard's Rules and Regulations, Series 8, as amended.Thereafter, onAugust 1, 1963, John E. Fullerton, Inc., herein called the Employer orprimary employer, filed an answer and new matter in which it re-quested a hearing.For the reasons herein set forth, the request for ahearing is denied.In pertinent part, the petition and answer allege as follows :1.The Petitioner is the defendant in an injunction proceeding inthe Court of Common Pleas of York County, Pennsylvania, docketNo. 7 of the August term, 1963, filed by Northeastern School Districtand Northeastern York County School Building Authority, in whichafter hearing the court has ruled, on July 18, 1963, that a preliminaryinjunction is proper, restraining the Petitioner from picketing thesite of construction of a schoolbuilding.2.The complaint in the injunction proceeding alleges that the pur-pose of the picketing, which began June 17,1963, is to force the primaryemployer, Fullerton, party to an electrical contract for the construc-tion, to compel its employees to join the Petitioner, knowing that theemployees of the general contractor, A. B. Seifert & Son, Inc., a second-ary employer, would refuse to cross the picket line, resulting in asecondary boycott.3.The Employer is an electrical contractor, located in Elizabeth-town, Lancaster County, Pennsylvania.The picketed constructionsite is in the Borough of Manchester, York County, Pennsylvania.The general contract for the school construction, awarded to Seifert,is for $569,835, and the Employer received an electrical contractamounting to $68,300.4.During its last fiscal year ending May 31, 1963, the Employeradmits that it had purchases totaling about $128,000, all made locallywithin the Commonwealth of Pennsylvania.The Petitioner allegesthat the goods and materials purchased were "manufactured by suchconcerns as General Electric Company, Westinghouse Electric Corpo-ration, and other similar manufacturers"; but the Employer denies thisbecause it "is unaware of the exact manufacturer of all the itemsprocured by it."The Petitioner alleges, and the Employer denies,144 NLRB No. 27. LOCAL 229, INT'L BROTHERHOOD ELECTRICAL WORKERS203that it is inconceivable that of these purchases less than $50,000 worthof supplies were shipped to the Employer, directly or indirectly, fromoutside the Commonwealth of Pennsylvania.5.The Petitioner alleges, and the Employer on information andbelief denies, that Seifert, the general contractor, has current contractsfor construction in excess of $1,500,000, and that during the calendaryear 1962, Seifert had total purchases of goods valued at slightly morethan $335,000, and let subcontracts totaling slightly more than$832,000.The Petitioner alleges, but the Employer denies, that it isinconceivable that during 1962 Seifert's total purchases consisted ofless than $50,000 worth of goods or supplies shipped to it, directly orindirectly, from outside the Commonwealth of Pennsylvania.6.Although no allegation is made that would form the basis ofapportioning purchases of secondary employers as direct or indirectinflow to the school construction project in question, the court ofcommon pleas found that less than $25,000 of Seifert's purchases wereshown to be purchases made directly or indirectly from suppliers out-side of Pennsylvania. In addition, the court concluded that work ofthe contractors on the construction here involved does not affect inter-state commerce.7.There is no representation or unfair labor practice proceedingconcerning this labor dispute pending before the Board.On the basis of the above, the Board is of the opinion that :1.The Employer is an electrical contractor, engaged in electricalconstruction work in York and Lancaster Counties, Pennsylvania, andspecifically in the construction of a schoolbuilding in York County.2.The current Board standard for the assertion of jurisdiction overnonretail 1 enterprises within its statutory jurisdiction requires an an-nual minimum of $50,000 inflow or outflow across State lines, direct orindirect.Siemons Mailing Service,122 NLRB 81, 85.3.As all the Employer's purchases during its last fiscal year weremade locally within Pennsylvania, it had no direct inflow.Nor onthe basis of total purchases of $128,000, and the type of materialspurchased taken together, may it be inferred whether the Employerhad an indirect inflow greater or less than $50,000.As there is noshowing that the Employer had a sufficient amount of out-of-Stateinflow, its operations would not appear to meet theSiemonsstandardsfor the assertion of jurisdiction over nonretail enterprises.4.Since it has not been established that the operations of Fullerton,the primary employer, meet the Board's jurisdictional standards andsince secondary activity is alleged, the entire operation of secondary'Harry Tancredi,137 NLRB 743,cited by Petitioner,applied the retail standard to aconstruction contractor whose business also included sale of residential homes to users. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployers at the location affected by the alleged conduct are takeninto consideration for jurisdictional purposes, along with the opera-tions of the primary employer.2However, there is no indication inthis case of any effect upon the secondary employers' construction siteactivities from Petitioner's picketing.Even as to secondary employerSeifert, the general contractor, not more than $25,000 of its purchaseswhich constituted direct and indirect inflow to the site would have beenaffected by the Petitioner's picketing.Thus, as to the primary em-ployer there is no direct inflow and no showing as to the quantity ofindirect inflow; further, there is no indication as to the extent of theeffects, if any at all, from the Petitioner's picketing upon the con-struction site operations of the secondary employers.Under thesecircumstances, the Board is unable to make a meaningful jurisdictionaldetermination herein.Accordingly, considering that the Board's Rules and Regulations,Series 8, as amended, provide in Section 102.13 for a determinationbased upon the petition, responses, and submission of briefs, and thatthey do not provide for a hearing, as requested by Petitioner, todevelop further information, the parties are advised that, on the alle-gations here present, the Board is unable to conclude whether or notitwould assert jurisdiction herein.2Matthews Construction Company,142 NLRB 435;Weibel Dacavatang Company,137NLRB 1788;al.Golding andJones,Inc, et al., and B B & C Developers,139 NLRB 1370.S. D. Warren CompanyandInternational Association of Machin-ists,AFL-CIO;International Brotherhood of Electrical Work-ers, AFL-CIO;United Brotherhood of Carpenters and Joinersof America,AFL-CIO;International Brotherhood of Firemenand Oilers,AFL-CIO,Joint-Petitioners.Case No. 1-RC-7215.August 23, 1963DECISION ON REVIEWOn April 4, 1963, the Regional Director for the First Region issueda Decision and Direction of Election in the above-entitled proceeding.Thereafter, the Employer, in accordance with Section 102.67 of theBoard's Rules and Regulations, Series 8, as amended, filed with theBoard a timely request for review of such Decision and Direction ofElection with a supporting brief on the ground that the unit found ap-propriate by the Regional Director raised substantial questions oflaw and policy.The Joint-Petitioners filed a brief in support of theRegional Director's findings.The Board, by telegraphic Order datedMay 1, 1963, granted the request for review and stayed the election.144 NLRB No. 25.